                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Arthur Doiron

     v.                                      Case No. 16-cv-326-PB

Robert LeMay, et al


                                 ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated April 4, 2019 .     Plaintiff’s motion to dismiss

defendant David Dionne (Doc. No. 107) is granted.       “‘[O]nly

those issues fairly raised by the objections to the magistrate's

report are subject to review in the district court and those not

preserved by such objection are precluded on appeal.’”       School

Union No. 37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st

Cir. 2010) (quoting Keating v. Secretary of Health & Human

Servs., 848 F.2d 271, 275 (1st Cir.1988)); see also United

States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after

proper notice, failure to file a specific objection to

magistrate's report will waive the right to appeal).

                                       /s/ Paul Barbadoro
                                      ___________________________
                                      Paul Barbadoro
                                      United States District Judge

Date: MAY   6, 2019
